Citation Nr: 1518856	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010, for the award of dependency benefits for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which added the Veteran's spouse as a dependent, effective August 31, 2010.  

In November 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The record reflects that the Veteran has been in receipt of a 50 percent rating for posttraumatic stress disorder (PTSD) since May 8, 2001.

2.  In February 2012, the RO granted entitlement to service connection for coronary artery disease, effective August 31, 2010.

3.  On March 28, 2012, the RO received a Declaration of Status of Dependents form indicating the Veteran married his wife in December 2001.

4.  The RO awarded dependency benefits for the Veteran's wife, effective August 31, 2010, the effective date of the grant of entitlement to service connection for coronary artery disease. 






CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2010, for the award of dependency benefits for the Veteran's spouse, have not been met.  38 U.S.C.A. §§ 1115, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Under such circumstances, the duties to notify and assist pursuant to 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014) are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

II.  Legal Criteria and Analysis

The Veteran asserts that his wife should have been added as a dependent prior to August 31, 2010.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).  The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The record reflects that in a December 2001 rating decision, the RO granted the Veteran entitlement to service connection for posttraumatic stress disorder (PTSD) with a 50 percent rating effective May 8, 2001.  The Veteran was notified of the decision in a December 2001 letter.  The letter informed the Veteran that he was being paid as a single Veteran with no dependents.  The letter noted that Veterans who have service-related conditions with a combined evaluation of 30 percent or more may receive an additional allowance for dependents.  The letter noted that dependents included a spouse.  The notice letter was sent to the Veteran's address of record.  

In a February 2002 statement, the Veteran indicated that he had received the December 2001 decision.  He also noted that his son was 26 and had been disabled since birth.  In a March 2002 letter, the RO again informed the Veteran that they were paying him as a single Veteran with no dependents.  The RO noted that if the Veteran was claiming his son as a helpless child, it would be necessary for him to complete return an enclosed VA Form 21-686c, Declaration of Status of Dependents.  No response was received from the Veteran.  The Veteran did not submit any correspondence regarding his wife.

The Veteran filed a claim for entitlement to service connection for ischemic heart disease in June 2011. The RO granted entitlement to service connection for coronary artery disease in a February 2012 rating decision with an evaluation of 10 percent effective August 31, 2010.  The RO noted that the effective date was August 31, 2010, the day the law changed adding ischemic heart disease to the list of conditions presumptively related to herbicide exposure .  The Veteran was notified of the decision in February 2012.  

In March 2012, the Veteran submitted a Declaration of Status of Dependents Form which listed his wife as a dependent.  The Veteran also submitted a marriage certificate, which indicates he and his current wife were married in December 2001.  In an April 2012 decision, the RO added the Veteran's spouse as a dependent effective August 31, 2010.  The Veteran appealed the decision in June 2012.  He stated that he believed the effective date should have been in December 2001, the date of their marriage.

At the November 2014 Board hearing, the Veteran testified that he did not inform VA of his marriage because he did not know there was a difference in compensation.  See Hearing Transcript, at 5.  He testified that he did not find out that there was a difference in compensation between being married and being single until after he was granted service connection for coronary artery disease, when he had a combined rating of 60 percent.  Id. at 3.

The Board acknowledges that the Veteran has been married to his current wife since December 2001.  However, the Veteran himself testified that he did not inform VA of his marriage prior to March 2012.  The February 2002 statement from the Veteran, in which he noted he had a son who was disabled, indicates he received the December 2001 notice letter informing him of the additional allowance for dependents.  The Board concludes that the Veteran did not provide the proper documentation and information regarding his current marriage until March 2012, more than one year after his marriage and the date he first received a rating in excess of 30 percent.  

Given the above, based on the facts of this case, there is no legal basis to an effective date prior to August 31, 2010, for the award of dependency benefits for the Veteran's spouse.  Although the Board is sympathetic to the Veteran's claim, an effective date earlier than August 31, 2010 is not warranted on any legal basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).


ORDER

Entitlement to an effective date earlier than August 31, 2010, for the award of dependency benefits for the Veteran's spouse, is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


